Grant, J.
(dissenting). The relator brought suit against John E. Nolan and garnished Charles B. Gray and Edward Y. Swift, executors of the last will and testament of Aaron C. Fisher, deceased. Nolan brought suit against Fisher, and upon his death that suit was revived against the executors. Nolan recovered a judgment, which was affirmed by this court. 111 Mich. 56. The executors filed a disclosure, in which they admitted the judgment against them, and that the money was in their hands ready to be paid to such persons as were legally entitled to receive it. The court quashed the proceedings on the ground that a suit of garnishment would not lie against an executor or administrator.
The court granted the order, evidently relying upon White v. Ledyard, 48 Mich. 264. That case differs in its facts from this, in that the garnishee defendant died without making disclosure, and the cause was revived against his administrator, while in this the original suit is directly *121against the executors. The reason for that decision is found in this statement: “When the cause was revived against the administrator, he, as such, had neither the requisite knowledge nor authority to make a disclosure binding upon the estate.” Clearly this statement does not apply to the present case, where the liability of the garnishee executors to Nolan is fixed by the judgment of the court. That case came within the rule adopted by many courts, — that administrators and executors should not be harassed and delayed in the settlement of their estates by proceedings of this character. It does not hold that under no circumstances can the administrator be garnished, and the case there cited of Blake v. Hubbard, 45 Mich. 1, does not support the proposition. We have held that a receiver may be garnished with the permission of the court. Cohnen v. Sweenie, 105 Mich. 643. Under the disclosure in this case there is no embarrassment of the executors or delay in settling the estate. The right of Mr. Nolan is fixed by the judgment, and the executors have the money with which to pay it. Courts are not uniform in their holdings upon this question. There are those which hold that when the rights of all parties have become fixed, and all that remains is the payment of the money, which is in the hands of the administrators or executors, the fund is subject to garnishment. Rood, in his admirable work on Garnishment, says that—
“The great preponderance of modem authorities,'proceeding upon the principle that when the reason for the rule ceases the rule should not apply, holds that, when the purposes of the court have been fully accomplished in respect to the particular funds, by a final decree or order for payment of the same to the defendant by such officer, or his becoming directly and absolutely accountable to the defendant therefor without such order, such property or credit may be reached by garnishing such officer.” Rood, Garnishm. §§ 32, 33, and authorities there cited.
It must be understood that we are not holding that executors and administrators are generally liable to this *122process, but only in those cases where their liability to the principal defendant has been fixed, and nothing remains but to pay over the money. Whether an order has been made by the probate court directing the executors to pay the debts.as provided in 2 How. Stat. § 5925 et seq., does not appear. No such order is necessary to authorize them to pay. No such claim is made. The estate is settled, except the payment of the debts and the distribution of the estate in accordance with the will. Nothing but payment remains to be done. The executors cannot be embarrassed, as they admit they are ready to pay. If executors can ever be garnished, I see no reason why they cannot in this case.
We think the court was in error in quashing the proceedings, and therefore the writ should issue, but without costs.
Long, C. J., concurred with Grant, J.